Citation Nr: 1008882	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-31 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel







INTRODUCTION

The Veteran served on active duty from  March 1968 to May 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  


FINDING OF FACT

The competent and probative medical evidence does not show 
that hepatitis C is related to service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5013, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication. The RO provided VCAA notice to the Veteran in 
correspondence dated in September 2007.  In that letter, the 
RO advised the Veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the Veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the Veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
Veteran and which portion VA would attempt to obtain on 
behalf of the Veteran
   
In the correspondence dated in September 2007, prior to the 
February 2008 rating decision, the RO also informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.  

Moreover, the Board finds that even if the above letters 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the above letters as well as the February 2008 rating 
decision and the September 2008 statement of the case.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, 
there can be no prejudice to the Veteran due to a lack of 
adequate 338 U.S.C.A. § 5103(a) notice where, as here, none 
has been specifically alleged.  Id.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained 
the Veteran's service treatment records, VA medical center 
(VAMC) treatment records, and private records from Hennepin 
County Medical Center.  During a June 2002 VAMC mental health 
evaluation, the Veteran stated that he received Social 
Security Administration disability benefits for reading and 
writing difficulties for two years.  He stated that he had 
been off Social Security for six years.  As those records are 
not relevant to the issue currently on appeal, the Board 
finds that a remand to obtain the Social Security records 
would unduly delay the adjudication of the Veteran's claim.  

The Veteran received a VA examination for the claim on appeal 
in February 2008.  In that regard, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examination and opinion obtained in 
this case is more than adequate, as it is predicated on a 
full reading of the claims file and the electronic medical 
file.  The VA examiner considered all of the pertinent 
evidence of record and the statements of the Veteran, and 
provided a complete rationale for the opinion stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).   

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims, and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Analysis

In a November 2007 statement, the Veteran asserted that he 
contracted hepatitis C in service, most likely from air gun 
injections he received in basic training.  He stated that he 
was trained as a medic but never treated patients.  He 
believes that he had no exposure to hepatitis C after 
service.  He responded negatively to exposure to all of the 
risk factors listed on a Risk Factors For Hepatitis 
Questionnaire.    

VAMC records show that the Veteran tested positive for the 
hepatitis C virus in August 2005.  Risk factors listed 
included combat-related blood exposure in service; air gun 
inoculation; working as a medic in service; a sexually-
transmitted disease in 1969; a self-administered tattoo in 
1970; and acupuncture in 1980.  The Veteran denied ever 
injecting drugs.  In a March 2006 VAMC treatment note, the 
Veteran reported a history of intranasal drug use and 
exposure to blood in service.  During a March 2007 VA mental 
disorders examination, the Veteran reported a history of 
cocaine use, which started in 1977 and lasted for five years.  

Medically recognized risk factors or the development of 
hepatitis C include the following: transfusion of blood or 
blood product before 1992; organ transplant before 1992; 
hemodialysis; tattoos; body piercing; intravenous drug use 
(due to shared instruments); high-risk sexual activity (risk 
is relatively low); intranasal cocaine use (due to shared 
instruments); accidental exposure to blood products in health 
care workers or combat medic or corpsman by percutaneous 
(through the skin) exposure or on mucous membrane; and other 
direct percutaneous exposure to blood such as by acupuncture 
with non-sterile needles and sharing of toothbrushes or 
shaving razors.  See VBA Training Letter 01-02 (April 17, 
2001).

In December 2007, a VA nurse practitioner submitted a letter 
in support of the Veteran's claim.  She noted the Veteran's 
self-reported combat-related blood exposure in 1967-69, air 
gun inoculations, and no history of IV or intranasal drug 
use.  She stated that it was difficult to ascertain exactly 
how the Veteran was infected with hepatitis C.  Based on 
reported risk factors during service, she opined that it was 
more likely than not the Veteran was infected during that 
time.  However, she noted that air gun inoculation is not a 
recognized risk factor, but the Veteran had other risk 
factors which could explain acquiring hepatitis C during that 
timeframe.  As discussed further below, the Board does not 
find this opinion probative because the history relayed by 
the Veteran is not supported by the evidence of record.    

During a February 2008 VA examination, the Veteran stated 
that he had a traumatic episode in basic training and spent 
most of the remainder of his service time in a mental 
hospital.  The Veteran repeated his assertion that he 
received hepatitis C through pneumovaccination in basic 
training, stating that he bled a lot.  He reported that he 
was not in combat and worked in the pharmacy, not in surgery 
or emergency units.  The Veteran denied tattoos, street drug 
use and alcoholism, although the record clearly contains 
evidence of all three.  The VA examiner noted one surgery in 
1984 for a left arm laceration, for which he did not receive 
a blood transfusion.  

The VA examiner, citing the Veteran's long history of non-IV 
drug use, alcoholism, and the fact that he worked as a medic 
in service but was not in areas where he would have been 
exposed to blood, opined that it is less likely than not that 
the Veteran contracted hepatitis C while in the service.  

The evidence showed that the February 2008 VA examiner 
reviewed the Veteran's medical records and related documents, 
which enabled him to form an opinion on an independent basis.  
The examiner also compiled a detailed report before offering 
his opinion.  Accordingly, the Board finds his statements 
regarding the lack of relationship between the Veteran's 
service and his hepatitis C to be highly probative and 
persuasive.  

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  The credibility and 
weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one examiner's opinion over another depending on factors 
such as reasoning employed by the examiners and whether or 
not, and the extent to which, they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

The December 2007 opinion did not show that the nurse 
practitioner reviewed the claims file or any pertinent 
medical history.  In contrast, the February 2008 VA examiner 
specifically stated that the claims file had been reviewed.  
Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  Further, the medical 
opinion favorable to the Veteran's claim was based on 
information not supported by the evidence of record.  The 
Board notes that the record does not show that the Veteran 
was exposed to blood as a medic in service.  While service 
records confirm that the Veteran was trained as a medic, the 
Veteran reported that he worked in a pharmacy, and thus, was 
not exposed to blood.  Since the February 2008 VA examiner 
supported his findings with a rationale based on the evidence 
of record, Board affords this opinion considerably greater 
probative weight.  

As to the Veteran's claims that he was exposed to blood in 
service or, alternatively, acquired hepatitis C from air gun 
inoculations, the Board finds that this disability may not be 
diagnosed by its unique and readily identifiable features, 
and therefore, the presence of the disorder is a 
determination "medical in nature" and not capable of lay 
observation.  Buchanan, supra; Jandreau, supra; Charles, 
supra.  Therefore, since laypersons are not capable of 
opining on matters requiring medical knowledge, the Board 
finds that his opinion that hepatitis C was acquired in 
service not credible.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).   Further, 
some of the Veteran's statements have been directly 
contradicted by the evidence of record.  The Board places 
greater probative value on the VA medical opinion cited above 
which was only provided after a review of the record on 
appeal and an examination of the claimant.  Evans, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
hepatitis C.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
reaching this conclusion, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, to the extent outlined above, the doctrine is not for 
application.  See also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hepatitis C is denied.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


